DETAILED ACTION
Claims 1-20 are pending.  Claims 18-20 have been added.  Claims 1, 5, 6, 9, 10 and 13 have been amended.  Claims 1-20 are rejected.
The rejection under 35 U.S.C. 112 has been overcome in view of the amendments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-10, 12, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samprathi et al., Patent Application Publication No. 2019/0384678 (hereinafter Samprathi) in view of Patil et al., Patent Application Publication No. 2020/0162318 (hereinafter Patil).

Regarding claim 1, Samprathi teaches:
A non-transitory tangible computer readable storage medium having stored thereon a computer program for dynamic storage group resizing during cloud snapshot shipping (Samprathi Paragraph [0020], virtual machine objects is captured and the snapshot is transferred to a public cloud for storage, restore operation is requested, the virtual machine object is restored from the snapshot stored in the public cloud), the computer program including a set of instructions which, when executed by a computer, cause the computer to perform a method comprising the steps of (Samprathi Paragraph [0060], implemented at least in part as computer-readable instructions stored on a computer-readable memory. Upon execution of the computer-readable instructions by a processor):
creating a snapshot of a set of volumes of data of an application production storage group in storage resources of a storage system (Samprathi Paragraph [0045], the backup and restore layer 204 can take a new snapshot of the object (operation 502)), the snapshot being a point-in-time copy of the volumes of data in the storage resources of the storage group, as the volumes of data existed at the time when the snapshot was created (Samprathi Paragraph [0045], the backup and restore layer 204 can take a new snapshot of the object (operation 502), Paragraph [0020], a snapshot of the virtual machine objects is captured);
determining a size of the snapshot at the time when the snapshot was created (Samprathi Paragraph [0043], restore layer 204 can store the corresponding size of the file of the object as well as the time the snapshot of the object was taken (since the size of the volume and snapshot are the same, determining one would determine the other));
determining a size of the volumes of data at the time the snapshot was created (Samprathi Paragraph [0043], restore layer 204 can store the corresponding size of the file of the object as well as the time the snapshot of the object was taken (since the size of the volume and snapshot are the same, determining one would determine the other)); and
implementing a dynamic storage group resizing operation on the application production storage group prior to or while a cloud tethering subsystem is accessing data of the application production storage group in connection with shipping the snapshot of the set of volumes to a cloud repository by the cloud Samprathi Paragraph [0020], virtual machine objects is captured and the snapshot is transferred to a public cloud for storage, restore operation is requested, the virtual machine object is restored from the snapshot stored in the public cloud (shows sending the snapshot to the cloud repository and then performing a resize operation while the snapshot is being accessed from the public cloud)).
Samprathi does not expressly disclose:
cloud tethering subsystem
However, Patil teaches:
cloud tethering subsystem (Patil Paragraph [0064], Center appliances can also be cloud-tethered)
The claimed invention and Patil are from the analogous art of cloud systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Samprathi and Patil to have combined Samprathi and Patil.  One of ordinary skill in the art would recognize that since Samprathi already discloses a cloud based system, it would be obvious to have the applications tether as disclosed in Patil in order to include new packages and applications (Patil Paragraph 64).

Regarding claim 5, Samprathi in view of Patil further teaches:
The non-transitory tangible computer readable storage medium of claim 1, wherein the step of accessing data of the application production storage group in connection with shipping the snapshot of the set of volumes to a cloud repository (Samprathi Paragraph [0020], virtual machine objects is captured and the snapshot is transferred to a public cloud for storage (shows accessing the virtual machine objects (application production storage) and then transferring (shipping) the snapshot), is implemented by the cloud Samprathi Paragraph [0020], virtual machine objects is captured and the snapshot is transferred to a public cloud for storage (Patil teaches the tethering subsystem)).

Regarding claim 6, Samprathi in view of Patil further teaches:
The non-transitory tangible computer readable storage medium of claim 5, wherein accessing data of the application production storage group in connection with shipping the snapshot of the set of volumes to a cloud repository comprises not reading beyond the size of the volumes of data at the time the snapshot was created (Samprathi Paragraph [0043], store the corresponding size of the file of the object as well as the time the snapshot of the object was taken in association with the snapshot ID of the object, Paragraph [0044], bucket ("amz-versionid-1" and "amz-versionid-2"), and the size of the file ("disk1-size-1" and "disk2-size-1"), Paragraph [0020], virtual machine objects is captured and the snapshot is transferred to a public cloud for storage (shows accessing the virtual machine objects (application production storage) and then transferring (shipping) the snapshot).

Regarding claim 7, Samprathi in view of Patil further teaches:
The non-transitory tangible computer readable storage medium of claim 5, further comprising transmitting the size of the snapshot and the size of the volumes of data to the cloud repository (Samprathi Paragraph [0043], the backup and restore layer 204 can store the corresponding size of the file of the object as well as the time the snapshot of the object was taken in association with the snapshot ID of the object).

Regarding claim 8, Samprathi in view of Patil further teaches:
The non-transitory tangible computer readable storage medium of claim 1, further comprising storing the size of the snapshot at the time when the snapshot was created and storing the size of the volumes of data at the time the snapshot was created (Samprathi Paragraph [0043], the backup and restore layer 204 can store the corresponding size of the file of the object as well as the time the snapshot of the object was taken in association with the snapshot ID of the object).

Regarding claim 9, Samprathi in view of Patil further teaches:
The non-transitory tangible computer readable storage medium of claim 8, wherein accessing data of the application production storage group in connection with shipping the snapshot of the set of volumes to a cloud repository comprises accessing the stored size of the snapshot and the stored size of the volumes of data (Samprathi Paragraph [0048], backup and restore layer 204 also updates, in the cluster, the combined sizes of the "File-3" and "File-4" with the value "<disk1-size-2>.", Paragraph [0020], virtual machine objects is captured and the snapshot is transferred to a public cloud for storage (shows accessing the virtual machine objects (application production storage) and then transferring (shipping) the snapshot).

Regarding claim 10, Samprathi in view of Patil further teaches:
The non-transitory tangible computer readable storage medium of claim 1, further comprising accessing the volumes of the application production storage group by a host computer while implementing the dynamic storage group resizing operation and while accessing data of the application production storage group in connection with the shipping the snapshot of the set of volumes to a cloud repository by the cloud tethering subsystem (Samprathi Paragraph [0020], virtual machine objects is captured and the snapshot is transferred to a public cloud for storage, restore operation is requested, the virtual machine object is restored from the snapshot stored in the public cloud, Fig. 2, shows the backup and restore layer connected to the cloud platforms, Paragraph [0020], virtual machine objects is captured and the snapshot is transferred to a public cloud for storage (shows accessing the virtual machine objects (application production storage) and then transferring (shipping) the snapshot).

Regarding claim 12, Samprathi in view of Patil further teaches:
The non-transitory tangible computer readable storage medium of claim 1, further comprising: requesting a list of snapshots designated to be transmitted to a cloud repository, by a cloud Samprathi Paragraph [0020], When a backup is requested, a snapshot of the virtual machine objects is captured and the snapshot is transferred to a public cloud for storage, Paragraph [0036], backup and restore layer 204 can be configured to communicate with a particular cloud platform using the API associated with that cloud platform);
receiving the list of snapshots, by the cloud Samprathi Paragraph [0020], When a backup is requested, a snapshot of the virtual machine objects is captured and the snapshot is transferred to a public cloud for storage, Paragraph [0036], backup and restore layer 204 can be configured to communicate with a particular cloud platform using the API associated with that cloud platform);
selecting a first of the snapshots by the cloud tethering subsystem (Samprathi Paragraph [0020], virtual machine objects is captured and the snapshot is transferred to a public cloud for storage);
instructing, by the cloud Samprathi Paragraph [0020], virtual machine objects is captured and the snapshot is transferred to a public cloud for storage, Paragraph [0036], backup and restore layer 204 can be configured to communicate with a particular cloud platform using the API associated with that cloud platform); and
preparing, by the storage array API, the first of the snapshots for shipping to the cloud repository (Samprathi Paragraph [0020], virtual machine objects is captured and the snapshot is transferred to a public cloud for storage).

Regarding claim 18, Samprathi teaches:
A method of dynamic storage group resizing during cloud snapshot shipping, comprising the steps of (Samprathi Paragraph [0020], virtual machine objects is captured and the snapshot is transferred to a public cloud for storage, restore operation is requested, the virtual machine object is restored from the snapshot stored in the public cloud):
creating a snapshot of a set of volumes of data of an application production storage group in storage resources of a storage system (Samprathi Paragraph [0045], the backup and restore layer 204 can take a new snapshot of the object (operation 502)), the snapshot being a point-in-time copy of the volumes of data in the storage resources of the storage group, as the volumes of data existed at the time when the snapshot was created (Samprathi Paragraph [0045], the backup and restore layer 204 can take a new snapshot of the object (operation 502), Paragraph [0020], a snapshot of the virtual machine objects is captured);
determining a size of the snapshot at the time when the snapshot was created (Samprathi Paragraph [0043], restore layer 204 can store the corresponding size of the file of the object as well as the time the snapshot of the object was taken (since the size of the volume and snapshot are the same, determining one would determine the other));
determining a size of the volumes of data at the time the snapshot was created (Samprathi Paragraph [0043], restore layer 204 can store the corresponding size of the file of the object as well as the time the snapshot of the object was taken (since the size of the volume and snapshot are the same, determining one would determine the other)); and
implementing a dynamic storage group resizing operation on the application production storage group prior to or while a cloud tethering subsystem is accessing data of the application production storage group in connection with shipping the snapshot of the set of volumes to a cloud repository by the cloud Samprathi Paragraph [0020], virtual machine objects is captured and the snapshot is transferred to a public cloud for storage, restore operation is requested, the virtual machine object is restored from the snapshot stored in the public cloud (shows sending the snapshot to the cloud repository and then performing a resize operation while the snapshot is being accessed from the public cloud)).
Samprathi does not expressly disclose:
cloud tethering subsystem
However, Patil teaches:
cloud tethering subsystem (Patil Paragraph [0064], Center appliances can also be cloud-tethered)
The claimed invention and Patil are from the analogous art of cloud systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Samprathi and Patil to have combined Samprathi and Patil.  One of ordinary skill in the art would recognize that since Samprathi already discloses a cloud based system, it would be obvious to have the applications tether as disclosed in Patil in order to include new packages and applications (Patil Paragraph 64).

Regarding claim 19, Samprathi in view of Patil further teaches:
The method of claim 18, wherein accessing data of the application production storage group in connection with shipping the snapshot of the set of volumes to a cloud repository comprises not reading beyond the size of the volumes of data at the time the snapshot was created (Samprathi Paragraph [0043], store the corresponding size of the file of the object as well as the time the snapshot of the object was taken in association with the snapshot ID of the object, Paragraph [0044], bucket ("amz-versionid-1" and "amz-versionid-2"), and the size of the file ("disk1-size-1" and "disk2-size-1"), Paragraph [0020], virtual machine objects is captured and the snapshot is transferred to a public cloud for storage (shows accessing the virtual machine objects (application production storage) and then transferring (shipping) the snapshot). 

Regarding claim 20, Samprathi in view of Patil further teaches:
The method of claim 18, further comprising accessing the volumes of the application production storage group by a host computer while implementing the dynamic storage group resizing operation and while accessing data of the application production storage group in connection with shipping the snapshot of the set of volumes to a cloud repository by the cloud tethering subsystem (Samprathi Paragraph [0020], virtual machine objects is captured and the snapshot is transferred to a public cloud for storage, restore operation is requested, the virtual machine object is restored from the snapshot stored in the public cloud, Fig. 2, shows the backup and restore layer connected to the cloud platforms, Paragraph [0020], virtual machine objects is captured and the snapshot is transferred to a public cloud for storage (shows accessing the virtual machine objects (application production storage) and then transferring (shipping) the snapshot).

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samprathi in view of Patil and Orikasa et al., Patent Application Publication No. 2009/0100237 (hereinafter Orikasa).

Regarding claim 2, Samprathi in view of Patil teaches parent claim 1.
Samprathi in view of Patil does not expressly disclose:
wherein the dynamic storage group resizing operation comprises adding a volume or a set of volumes to the application production storage group.
However, Orikasa teaches:
wherein the dynamic storage group resizing operation comprises adding a volume or a set of volumes to the application production storage group (Orikasa Paragraph [0135], a pool VOL 145 is added to the capacity pool 143, or when a pool VOL 145 is deleted from the capacity pool 143 (Step 105: YES), the pool information 161 in the mapping management information 133 corresponding to this capacity pool 143 is updated).
The claimed invention and Orikasa are from the analogous art of volume management systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Samprathi and Orikasa to have combined Samprathi and Orikasa.  One of ordinary skill in the art would recognize that the storage needs of the system will change over time and volumes may need to be added or removed.

Regarding claim 3, Samprathi in view of Patil teaches parent claim 1.
Samprathi in view of Patil does not expressly disclose:
wherein the dynamic storage group resizing operation comprises removing a volume or a set of volumes from the application production storage group.
However, Orikasa teaches:
wherein the dynamic storage group resizing operation comprises removing a volume or a set of volumes from the application production storage group (Orikasa Paragraph [0135], a pool VOL 145 is added to the capacity pool 143, or when a pool VOL 145 is deleted from the capacity pool 143 (Step 105: YES), the pool information 161 in the mapping management information 133 corresponding to this capacity pool 143 is updated).
The claimed invention and Orikasa are from the analogous art of volume management systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Samprathi and Orikasa to have combined Samprathi and Orikasa.  One of ordinary skill in the art would recognize that the storage needs of the system will change over time and volumes may need to be added or removed.

Regarding claim 4, Samprathi in view of Patil teaches parent claim 1.
Samprathi in view of Patil does not expressly disclose:
wherein the dynamic storage group resizing operation comprises dynamic expansion of one of the volumes of the application production storage group.
However, Orikasa teaches:
The non-transitory tangible computer readable storage medium of claim 1, wherein the dynamic storage group resizing operation comprises dynamic expansion of one of the volumes of the application production storage group (Orikasa Paragraph [0085], can carry out the dynamic expansion of the actual storage capacity of the virtual VOL).
The claimed invention and Orikasa are from the analogous art of volume management systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Samprathi and Orikasa to have combined Samprathi and Orikasa.  One of ordinary skill in the art would recognize that the storage needs of the system will change over time and volumes may need to be added or removed.

Claims 11, 13, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samprathi in view of Patil and Venkatesan et al., Patent Application Publication No. 2020/0348863 (hereinafter Venkatesan).

Regarding claim 11, Samprathi in view of Patil teaches parent claim 1.
Samprathi in view of Patil further teaches:
The non-transitory tangible computer readable storage medium of claim 1, further comprising: selecting the snapshot to be transmitted to a cloud repository (Samprathi Paragraph [0020], virtual machine objects is captured and the snapshot is transferred to a public cloud for storage, restore operation is requested);
selecting an access Samprathi Paragraph [0020], virtual machine objects is captured and the snapshot is transferred to a public cloud for storage (Venkatesan teaches the Thin Device by teaching a logical volume, Applicant’s specification states that a logical storage volume is also referred to as a Thin Device in Paragraph 23));
Samprathi in view of Patil does not expressly disclose:
linking the access TDev to the snapshot; and
dynamically adjusting a size of the selected access TDev to match the size of the snapshot.
However, Venkatesan teaches:
linking the access TDev to the snapshot (Venkatesan Paragraph [0331], future snapshots of the storage volume or portion of the logical storage volume assigned to the storage device); and
dynamically adjusting a size of the selected access TDev to match the size of the snapshot (Venkatesan Paragraph [0331], future snapshots of the storage volume or portion of the logical storage volume assigned to the storage device, Paragraph [0038], method for adjusting the snapshot reservation for a storage volume in accordance with an embodiment of the present invention).
The claimed invention and Venkatesan are from the analogous art of snapshot systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Samprathi and Venkatesan to have combined Samprathi and Venkatesan.  One of ordinary skill in the art would recognize the benefits of using logical storage volumes for snapshots in order to organize the storage and snapshots (as shown in Venkatesan Fig. 3).

Regarding claim 13, Samprathi in view of Patil teaches parent claim 12.
Samprathi in view of Patil does not expressly disclose:
wherein preparing the first of the snapshots comprises linking the first of the snapshots to an access Thin Device (TDev) and, when the access TDev has a size that is smaller than the a size of the first of the snapshots, dynamically increasing the size of the selected access TDev to match the size of the snapshot.
However, Venkatesan teaches:
wherein preparing the first of the snapshots comprises linking the first of the snapshots to an access Thin Device (TDev) and, when the access TDev has a size that is smaller than the a size of the first of the snapshots, dynamically increasing the size of the selected access TDev to match the size of the snapshot (Venkatesan Paragraph [0331], reserved for current and future snapshots of the storage volume or portion of the logical storage volume assigned to the storage device).
The claimed invention and Venkatesan are from the analogous art of snapshot systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Samprathi and Venkatesan to have combined Samprathi and Venkatesan.  One of ordinary skill in the art would recognize the benefits of using logical storage volumes for snapshots in order to organize the storage and snapshots (as shown in Venkatesan Fig. 3).

Regarding claim 14, Samprathi in view of Patil and Venkatesan further teaches:
The non-transitory tangible computer readable storage medium of claim 13, further comprising instructing, by the cloud Venkatesan Paragraph [0112], snapshot S5 has been removed from the hierarchy and any segments corresponding to these snapshots will have been freed on one or more storage nodes 106 (Patil teaches the cloud tethering system while Samprathi teaches the shipping the snapshots)).

Regarding claim 17, Samprathi in view of Patil teaches parent claim 12.
Samprathi in view of Patil does not expressly disclose:
further comprising instructing, by the cloud tethering subsystem, the storage array 
However, Venkatesan teaches:
further comprising instructing, by the cloud tethering subsystem, the storage array Venkatesan Paragraph [0103], clone will then branch from the previous snapshot. In the illustrated example, if node S2 represented the current snapshot, Fig. 9 and 11, shows the different snapshots branching from one another (Samprathi teaches the API)).
The claimed invention and Venkatesan are from the analogous art of snapshot systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Samprathi and Venkatesan to have combined Samprathi and Venkatesan.  One of ordinary skill in the art would recognize the benefits of using logical storage volumes for snapshots in order to organize the storage and snapshots (as shown in Venkatesan Fig. 3).

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samprathi in view of Patil, Venkatesan and Sakai, Patent Application Publication No. 2005/0086432 (hereinafter Sakai).

Regarding claim 15, Samprathi in view of Patil and Venkatesan teaches parent claim 14.
Samprathi in view of Patil and Venkatesan does not expressly disclose:
wherein cleaning up the first of the snapshots comprises unlinking the access TDev from the first of the snapshots by the storage array 
However, Sakai teaches:
wherein cleaning up the first of the snapshots comprises unlinking the access TDev from the first of the snapshots by the storage array Sakai Paragraph [0017], resetting all bits on the bitmap corresponding to the logical, at terminating the snapshot simulation function (shows unlinking by resetting, Samprathi teaches the API)), and resetting the size of the access TDev to a default size (Sakai Paragraph [0017], resetting all bits on the bitmap corresponding to the logical).
The claimed invention and Sakai are from the analogous art of snapshot systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Samprathi and Sakai to have combined Samprathi and Sakai.  One of ordinary skill in the art would recognize the benefits of resetting logical storage after a snapshot is terminated to ensure it is wiped.

Regarding claim 16, Samprathi in view of Patil, Venkatesan and Sakai further teaches:
The non-transitory tangible computer readable storage medium of claim 15, wherein cleaning up the first of the snapshots comprises removing the snapshot, by the storage array Venkatesan Paragraph [0112], snapshot S5 has been removed from the hierarchy and any segments corresponding to these snapshots will have been freed on one or more storage nodes 106 (Samprathi teaches the API)).

Response to Arguments
Applicant's arguments filed 03/23/2022 have been fully considered but they are not persuasive. A detailed explanation is provided below.

On pages 8-10, applicant argues that Samprathi does not expressly disclose “creating a snapshot of a set of volumes of data of an application production storage group…” and the newly amended implementing limitation, the Examiner disagrees.  Samprathi teaches a backup and restore layer that can take a new snapshot of the object (Paragraph 45).  This shows that Samprathi does disclose creating a snapshot and the object is considered the production storage group.  Regarding the implementing limitation, the amendment states that the group resizing operation on the application production storage group is prior to or while a cloud tethering subsystem is accessing data of the application production storage group in connection with shipping the snapshot of the set of volumes to a cloud repository by the cloud tethering subsystem.  This would appear to state that the resizing operation happens prior to or while the cloud tethering subsystem is accessing data of the application production storage group and is merely connected to the shipping of the snapshot.  Samprathi teaches capturing a snapshot and transferring it to a cloud for storage and then requesting a snapshot to restore from the cloud storage (Paragraph 20).  This would appear to read on the amended limitation because the restore operation is happening while the virtual machine objects and the cloud are in communication with each other.  This can be considered the cloud system accessing the application production storage group (virtual machine objects) since the cloud system is transmitting the snapshot.  This is connected to the transferring of the snapshot to the cloud since it is accessing the transferred snapshot.  This shows that a restoration operation is performed on the virtual machine objects by getting a snapshot of the virtual machine objects from the cloud which is connected to when the snapshot was originally capturing and transferred to the cloud system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562. The examiner can normally be reached Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN D EYERS/               Examiner, Art Unit 2164    

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164